Citation Nr: 0700273	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for chronic 
sprain, left ankle, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1940 to September 
1945.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran is receiving the maximum disability 
evaluation for limitation of motion of the left ankle.

2.  There is no evidence that the veteran's left ankle is 
ankylosed, has malunion of the os calcis or astragalus, or 
has undergone an astragalectomy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected chronic sprain, left ankle, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for chronic sprain, left ankle, was 
granted with a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5271, effective January 26, 
1978.  See January 1979 rating decision.  The veteran filed a 
claim for increased rating in March 2004, contending that he 
is entitled to a higher rating due to continued weakness, 
constant injury and pain.  See VA Forms 21-4138 dated June 
2004, July 2004; December 2004 hearing transcript.  Although 
his claim was initially denied, a 20 percent evaluation has 
since been assigned by the RO, effective March 15, 2004.  See 
July 2004 and February 2005 rating decisions.  

The veteran has undergone two VA compensation and pension 
(C&P) joints examinations in connection with his claim.  
During the June 2004 C&P examination, the veteran reported 
that he is retired, but did not retire as a result of his 
service-connected left ankle.  He indicated that he limits 
extended walking on uneven surfaces and recreational 
activities that would require extended walking or standing, 
due both to pain and instability.  The veteran denied wearing 
support or using any assistive devices for ambulation.  He 
reported last twisting his ankle approximately two weeks 
prior and indicated that during acute exacerbations after a 
twist, it will take three to five days for the swelling and 
pain to subside through use of an Ace bandage and limited 
activity.  Physical examination revealed a slight limp giving 
to the left ankle, some swelling over the lateral malleolus 
with tenderness to palpation, and moderate instability to the 
lateral portion of the ankle.  Range of motion was within 
normal limits, though there was pain with inversion of the 
forefoot and plantar flexion.  Repetitive motion did not 
change the range of motion but continued to produce pain.  X-
ray showed an old avulsion fracture lateral malleolus.  

During the December 2004 C&P examination, the veteran 
reported pain at the end of the day after walking a great 
deal.  He indicated that he suffers recurrent sprains and 
strains because his ankle turns in, which has limited his 
ability to walk and has caused pain between attacks, at rest, 
and after an attack.  The veteran denied ever having surgery 
on his left ankle and reported refusing surgery.  He reported 
having to walk with crutches from time to time during one of 
his many sprains, but denied a history of rheumatoid or 
inflammatory arthritis.  The veteran indicated that he is 
able to bathe, dress, and conduct other activities of daily 
living on his own.  Physical examination revealed that the 
soft tissue surrounding the left lateral malleolus was 
enlarged but not tender to palpation and laxity of the left 
lateral ligaments with stress of the joint during the drawer 
test.  When the foot was inverted and ankle inversion was 
attempted, the veteran elicited pain at the end of the 
inversion.  The veteran walked with a slightly slapping gait, 
but the gait was near normal.  Weightbearing was without 
difficulty and there were no abnormal calluses.  Inversion of 
the left ankle was more difficult than inversion of the 
right, but there was no ankylosis.  Range of motion testing 
was conducted and there was no change with repetitive motion 
in the arch.  There was a very light inward angulation at 
rest, and inspection of the Achilles tendon revealed no 
abnormality except a slight asymmetry.  X-ray revealed old 
avulsion fracture of the lateral malleolus and osteopenic 
bones.  

The RO has already assigned the maximum schedular rating 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006).  As such, a rating in excess of 20 percent cannot be 
assigned under this diagnostic code.  The Board must consider 
the other diagnostic criteria related to the ankles to 
determine whether increased ratings, or additional separate 
compensable ratings, are warranted.  These diagnostic codes, 
however, are not applicable to the veteran's service-
connected chronic sprain, left ankle, as there is no evidence 
of ankylosis of the ankle or subastragalar or tarsal joints 
(Diagnostic Codes 5270 and 5272), malunion of the os calcis 
or astragalus (Diagnostic Code 5273), or that the veteran has 
undergone an astragalectomy (Diagnostic Code 5274).  See June 
2004 and December 2004 VA C&P joints examination reports and 
x-rays; VA treatment records.  

Consideration has been given to whether a higher rating is 
warranted for the service-connected left ankle disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  During the June 2004 C&P examination, 
the veteran demonstrated pain with inversion of the forefoot 
and plantar flexion, and repetitive motion of the ankle 
continued to produce pain.  The VA examiner indicated that 
the veteran has increased pain during acute exacerbation that 
would affect fatigability and range of motion, but to 
quantitate would require speculation.  During the December 
2004 C&P examination, the VA examiner indicated that the 
physiologic protection of the left ankle, which is induced by 
marked laxity of the lateral ankle ligaments, represents 
additional limitation of joint function.  The examiner also 
indicated that overuse and abnormal positions with use of the 
left lower extremity cause a lack of endurance and 
limitations due to pain, fatigue and weakness.  The examiner 
reported that the veteran endures pain at the end of the day 
and lack of endurance related to the physiological alteration 
of walking and walking habits as well as limitation with 
regard to activity.  The veteran also has repeated flare-ups 
and sprains, which inhibit his activities.  

The Board acknowledges that the veteran exhibits pain and 
limitation of function.  Although the effects of pain have 
been considered, a higher rating on the basis of limitation 
of function due to pain is not warranted.  This is so because 
the assignment of a 20 percent rating for the veteran's 
service-connected chronic sprain, left ankle, contemplates 
such functional loss.  As such, a rating in excess of 20 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  

In conclusion, the preponderance of the evidence is against 
the claim for increased rating.  As such, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the July 2004 rating decision that is the subject of 
this appeal, the veteran was advised of the necessary 
evidence to substantiate his claim; that VA would assist him 
in obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to send any pertinent evidence in his 
possession.  See June 2004 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  
Although the veteran has not been provided notice as to the 
appropriate disability rating or effective date of any grant 
of service connection, there is no prejudice in proceeding 
with the issuance of a final decision as his claim for 
service connection was substantiated years ago and he was 
subsequently given notice and an opportunity to provide 
information, evidence and argument concerning a higher 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant treatment records have been obtained and 
the veteran was afforded several VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for chronic sprain, left 
ankle, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


